Citation Nr: 0524155	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 29, 1998, 
for the 50-percent evaluation assigned to the service-
connected claw toe deformity, bilateral, postoperative.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  In a May 1998 Board decision, the veteran was assigned an 
effective date of September 20, 1989, for the grant of a 10 
percent rating for his bilateral claw foot disability.  
Additionally, he was assigned an effective date of August 9, 
1990, for the grant of a 30 percent rating for his bilateral 
claw foot disability. 

2.  The veteran's claim for an increased rating for his claw 
toe deformity, bilateral, postoperative, disability was 
received at the RO on July 20, 1998.

3.  A September 2004 rating decision assigned an effective 
date of June 29, 1998, for the grant of a 50 percent rating 
for his bilateral claw toe deformity.

4.  It is first factually ascertainable that a 50 percent 
evaluation was warranted as of June 29, 1998.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than June 29, 
1998, for the award of a 50 percent rating for claw toe 
deformity, bilateral, postoperative, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2002 statement of the case that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for an earlier 
effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 1998.   Thereafter, the RO provided 
notice in August 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and private 
treatment records from Charles E. Graham, M.D., and James S. 
Garrison, M.D.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

In February 1980, the RO held that service connection for 
clawing of second toes, bilaterally, and calluses over fifth 
metatarsal head, bilaterally, was warranted.  The veteran's 
service-connected disability was assigned a noncompensable 
evaluation, effective March 4, 1979.  The veteran did not 
present a notice of disagreement with the aforementioned 
rating action.

In May 1981, the veteran presented a claim for an increased 
disability rating.  The veteran reported for an August 1981 
VA examination; objective findings included 45 degree flexion 
contracture of the proximal interphalangeal joints of the 
second and third toes, bilaterally; no swelling or redness; 
and passive extension of the toes.  The veteran was diagnosed 
as having clawing of the second and third toes, bilaterally, 
with calluses, symptomatic, chronic.  In August 1981, the RO 
confirmed and continued the noncompensable disability 
evaluation.  The veteran filed a timely notice of 
disagreement; however, he did not perfect his appeal, and in 
March 1982 the RO continued the noncompensable disability 
rating.  

In November 1987, the veteran underwent a proximal 
interphalangeal arthrodesis of the second toes bilaterally; 
extensor tenotomies of the third through fourth toes on the 
right foot; Girdlestone to extensor retinaculum transfers of 
the third and fourth on the left side; and extensor tenotomy 
of the fifth toes on the left side.  Accordingly, the RO 
granted entitlement to Paragraph 30 benefits beginning on 
November 1, 1987, and his noncompensable evaluation was 
reinstated on March 1, 1988.  The veteran did not present a 
notice of disagreement with the reinstatement of the 
noncompensable rating.

In August 1990, the veteran submitted a claim for an 
increased disability rating.  In March 1991, the RO held that 
there was only clawing and calluses of single toes and 
continued the noncompensable evaluation. The veteran duly 
appealed.  In support of his complaint, the veteran submitted 
a March 1991 statement from Dr. Graham.  Dr. Graham asserted 
that that the toe surgery caused problems with the entire 
lower extremity complex including the ankle and subtalar 
joints.  He concluded that there was a 43 percent impairment 
to the feet and ankles.  The veteran also submitted for a 
December 1991 VA examination.  Physical examination revealed 
a callous or plantar wart under the head of the fifth 
metatarsal on the left foot.  There was a modestly high arch 
bilaterally; otherwise, his foot posture was normal.  In 
February 1992, the RO continued and confirmed the September 
1988 noncompensable evaluation.

Dr. Graham's treatment records reveal that, in March 1988, 
the veteran had some clawing of the toes; they were very 
stiff; and he had cavus feet.  The veteran also had plantar 
warts, metatarsalgia.  In February 1989, the veteran was 
assessed with a 43 percent impairment of the feet and ankles, 
bilaterally.  In August 1990, the veteran was still 
presenting with dorsiflexion and plantar flexion 
abnormalities, which amounted to 43 percent impairment.  In 
October 1990, the veteran complained of severe foot pain and 
he had calluses on his toes.  He also had numbing and 
tingling in the toes; metatarsalgia and clawing of the toes; 
stiffness of the toes; and cavus feet.  In January 1992, the 
veteran reported that he was having less pain.  Objective 
findings included plantar callosity under the fifth toe on 
the left foot with subjective burning underneath the toes.  
In July 1992, the veteran was tender in the 
metatarsophalangeal joints, on the plantar callosities and 
tender and stiff in the toes.  The examiner's assessment was 
traumatic arthritis, metatarsalgia; and clavus of the feet 
with clawing of the toes.  In December 1992, the veteran was 
diagnosed as having plantar callosities and clawing of the 
toes with hypersensitivity, cavus feet, and varus heels. 

In January 1993, the veteran presented for a informal 
hearing.   The veteran testified that his problems with his 
feet included, swelling, cramps, burning, and a tingling 
sensation.  The cramps occurred at least weekly and radiated 
into his legs.  The hearing officer issued a decision in 
January 1993 and granted a 10 percent disability evaluation 
for the veteran's service-connected foot disabilities due to 
functional impairment.  The RO implemented the hearing 
officer's decision by means of a May 1993 rating decision.  
The 10 percent disability evaluation was made effective 
September 23, 1991.

In October 1993, the veteran was scheduled for a VA 
examination.  The examiner assessed a 5 percent loss of 
dorsiflexion of the veteran's ankles bilaterally and some 
loss of plantar flexion.  The veteran had plantar flexion 
loss of toes two through five of five degrees of total; this 
amounted to a 43-degree loss according to AMA standards.  As 
to the veteran's bilateral toe deformity, the veteran no 
longer had a toe deformity or callosities on his feet.  The 
examiner stated that most of the veteran's disability was 
subjective pain.  Furthermore, although he agreed with Dr. 
Graham as to loss of degrees of motion in the veteran's feet 
and ankles, the examiner disagreed that this represented a 43 
percent disabling problem.  In January 1994, the RO confirmed 
and continued the May 1993 award of 10 percent disability 
evaluation.  

In January 1994, the veteran presented to Plano Orthopedic 
and Sports Medicine Center, Inc. for an AMA evaluation.  The 
examiner found PIP fusion with very little MP motion of the 
left and right second toes; significant clawing and rigidity 
of the left third and fourth toes; rigid cavus deformity of 
the foot with great toe lacking in dorsiflexion, limited only 
to about 15 degrees in neutral and plantar flexion.  
Dorsiflexion of the ankle, plantar flexion is limited to 19 
degrees, dorsiflexion to neutral or slightly above.  The 
conglomerate came out to 37 percent value of the foot or 11 
percent of the whole person for each side.  The examiner 
asserted that the findings were based on the new 4th Edition 
AMA Guides, which would account for the same examination but 
different findings from Dr. Graham's.

The veteran submitted a claim of entitlement to an earlier 
effective date in March 1994.  The veteran contended that 
after his surgery in 1988 he was returned to work with a 
permanent disability.  

The veteran presented for an informal hearing in May 1994.  
The veteran testified he was taking muscle relaxors and 
medication for the pain in his feet.  He reported muscle 
spasms and swelling, and had special shoes prescribed.  The 
veteran related that he was in constant pain and that he 
develops a tingling sensation and numbness after long periods 
of standing.  The RO reviewed the evidence and issued a 
rating decision in October 1994.  The RO awarded a 30 percent 
disability evaluation for the veteran's service connected 
claw toe deformity, bilateral, postoperative, effective 
September 23, 1991.

In May 1998, the matter of entitlement to an effective date 
earlier than September 23, 1991, for an award of a 
compensable evaluation for bilateral claw foot deformity was 
certified to the Board.   The Board noted that the veteran 
failed to submit a notice of disagreement with respect to the 
March 1988 rating action.  The veteran's claim had been 
received in August 1990; the September 1991 statement was 
construed as a notice of disagreement not a new claim.  The 
board concluded that the symptomatology shown from September 
1989 to August 1990 was of sufficient severity to warrant a 
10 percent disability evaluation.  The RO concluded that the 
criteria for an effective date of August 9, 1990, for the 
grant of a 30 percent disability rating and that the criteria 
for an effective date of September 20, 1989, the date of VA 
treatment, for the grant of a 10 percent disability rating, 
were met.  A rating in excess of 10 percent was not 
appropriate for the period from September 1989 to August 1990 
because there was no report of limitation of ankle 
dorsiflexion, and, although there was fusion of the joints, 
there was no evidence that all toes were tending towards 
dorsiflexion.  

Following the May 1998 Board decision and a review of the 
subsequent evidence presented, in a July 1998 rating decision 
the RO increased the veteran's disability rating to 10 
percent, effective September 20, 1989, and to 30 percent 
disabling, effective August 9, 1990.  Accordingly, the May 
1998 Board decision is final and resolved the pending claim.

On June 29, 1998, an April 1998 statement from Dr. Graham was 
received.  Dr. Graham asserted that he had been treating the 
veteran since March 31, 1988.  He related that the veteran 
underwent surgery in November 1987 and was released or at 
least given partial disability from January 4, 1988, and then 
it was made permanent.  Upon observation, the veteran had 
continued clawing of the toes with rather severe pain and 
tenderness with stiffness of the toes.  Since that time he 
had followed the veteran who has been on light duty and 
periodically takes medication for muscle spasms and 
inflammation.  On February 7, 1989, he assessed the veteran 
as having a permanent impairment, which amounted to 43 
percent loss of range of motion of the feet and ankles.  Dr. 
Graham opined that the veteran's condition had not improved 
and he continued to be disabled in the same amount.  He also 
opined that the disability existed from January 4, 1988.  The 
Board notes that this additional information was considered 
when the RO implemented the May 1998 Board decision in July 
1998.

On July 20, 1998, a claim for an increased disability rating 
was received from the veteran and his representative.  The 
veteran also submitted a July 1998 physical examination 
report and associated narrative from Dr. Graham.  Objective 
findings included 20 degrees of varus position of the heels, 
and limited eversion, dorsiflexion and plantar flexion.  The 
varus heels were causing the veteran a great deal of pain and 
he had difficulty walking.  The veteran had to wear special 
shoes; and even still could not be on his feet for more than 
ten minutes every hour.  The calluses were quite thick on the 
lateral border of the foot and the veteran was experiencing 
cramps and curling of the toes.  Dr. Graham opined that the 
veteran would have this impairment on a permanent basis.  

In December 1998, the veteran submitted records from Dr. 
Garrison and Dr. Graham.  Dr. Garrison related that he saw 
the veteran, in December 1998, for electrodiagnostic studies.  
On examination there was pain on palpation over the 
interspaces between the metatarsal heads of the left with, 
with a Tinel sign to percussion over the peroneal nerve on 
the dorsum of the foot.  There was no pain on palpation over 
the joints of the right foot.  Straight leg raising produced 
no symptoms of sciatica and knee and ankle reflexes were 
normal and symmetrical.  There were normal EMG findings in 
the lower extremities.  The left tibial nerve distal 
latencies were relatively prolonged compared with the right 
tibial nerve distal latencies, medial and lateral plantar 
branches.   Following the December 1998 electrodiagnostic 
studies the veteran consulted with Dr. Graham in January 
1999.  Dr. Graham reported that the report of tarsal tunnel 
syndrome on the left raised the veteran's percentage on the 
left lower extremity to 40 percent from the previous 34 
percent.  The veteran was unable to be on his feet for more 
than ten minutes of every hour.  

Upon review of the aforementioned evidence, the RO continued 
the 30 percent disability evaluation for the veteran's 
service-connected claw toe deformity, bilateral, 
postoperative, in a March 1999 rating decision.  The veteran 
presented a timely notice of disagreement.  The veteran also 
testified at an informal hearing in February 2000.  The 
veteran testified that after fifteen minutes of walking his 
feet become sore and inflamed.  He also had permanent 
numbness across the three toes on the left side and he 
sometimes gets cramps at night.  

Additional evidence from Dr. Graham revealed that in August 
1999, the veteran continued to have rather severe cavus feet 
with tarsal tunnel syndrome.  The disability had worsened 
since the January 1999 report.  The veteran could not be on 
his feet for more than ten minutes every hour and could 
barely do any walking.  In  February 1999, Dr. Mobley 
reviewed Dr. Graham's January 1999 report and determined 
ankylosis, varus position, bilaterally of 20 degrees; and 
nerve deficit of the lower extremity, left medial and lateral 
plantar, sensory, 5 degrees.  The RO revisited the matter and 
by means of a February 2000 rating decision, the veteran's 
disability rating was increased to 50 percent disabling, 
effective December 7, 1998.  The 50 percent disability 
evaluation was the highest evaluation available for bilateral 
claw foot (pes cavus) deformity.   

The veteran's notice of disagreement with the effective date 
of the 50 percent disability rating was received in October 
2000.  The veteran held that the 50 percent disability rating 
should have been effective from January 1988.  In support of 
his claim the veteran submitted duplicates of Dr. Graham's 
statements, a new August 2000 statement from Dr. Graham; and 
an August 2000 report from Dr. Garrison.  The August 2000 
statement, Dr. Graham asserted that the veteran had undergone 
surgery at the VA in November 1987; he opined that the 
veteran's disability had existed since January 1988.  The 
tarsal tunnel syndrome had existed since his initial surgery 
and continued to exist.  In August 2000, Dr. Garrison 
diagnosed the veteran as having bilateral chronic foot pain 
with toe clawing, high arches, left tarsal tunnel syndrome, 
post neuroma pain with muscle spasm, cramps in the feet and 
in the left leg.  

The veteran also submitted a November 2001 consultation 
report from Dr. Garrison and a January 2002 statement from 
Dr. Graham.  Objective findings were pain to palpation over 
the interspaces between the metatarsal heads of both feet; a 
Tinel sign to percussion over the left peroneal nerve at the 
ankle and over the right tibial nerve at the ankle; straight 
leg raising produced no symptoms of sciatica; and knee and 
ankle reflexes were 2+ bilaterally.  In a January 2002 
statement, Dr. Graham recommended that the veteran request 
disability retirement because of his continued inability to 
be on his feet, even in a sitting position, and disabling 
feet spasms.  

In May 2003, the veteran presented for a regional office 
hearing in May 2003.  He testified that he was entitled to an 
earlier effective date of March 1988.  He reasoned that he 
had experienced the same problems since the November 1987 
surgery.  Following the surgery he was awarded a temporary 
total evaluation under paragraph 30 until March 1, 1988.  The 
surgery exacerbated his condition and resulted in his current 
permanent disability.  Following the convalescence period he 
experienced the same symptoms that he experiences today. 

The veteran also submitted his treatment reports from April 
1, 1987, to August 13, 1999.  New to the record was a June 
29, 1998, treatment report, which revealed that the veteran 
was tender about the metatarsals, but that some of the 
swelling was gone.  The veteran was diagnosed as having post-
operative status neuromatous changes in both feet with 
metatarsalgia.  In February 1999, Dr. Mobley reviewed of Dr. 
Graham's impairment rating reported bilateral ankylosed varus 
heels at 20 degrees; left medial and plantar nerve deficit of 
five percent; and Grade 3 pain or sensory impairment. This 
amounted to 46 percent impairment rating.   Physical 
examination, by Dr. Graham, in August 1999, revealed a high 
cavus arch, varus heels, and some tarsal tunnel syndrome with 
intrinsic deformity and clawing of the toes.  

In a September 2004 rating decision, the RO held that an 
earlier effective date was warranted for the 50 percent 
evaluation assigned to the veteran's service-connected claw-
toe deformity, bilateral, of June 29, 1998.  The RO related 
that Dr. Graham's June 29, 1998, treatment report revealed 
postoperative scarring and neuromatous changes to the 
veteran's feet and increased pain.  The veteran was tender 
about the metatarsals, had swelling, and required elevation 
of the feet and anti-inflammatory medications.  Based on the 
evidence of record the veteran's disability had increased in 
severity by the date of the treatment report from Dr. Graham 
and this was the first medical evidence, which showed 
symptoms that warranted a 50 percent evaluation.  The veteran 
submitted a statement in December 2004 that he still wanted 
to continue his appeal for an earlier effective date of the 
award of the 50 percent disability rating.  

Laws and Regulations

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2004).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C.A.. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also  38 
C.F.R. § 3.151(a) (2004).  A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2004).

Under 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
With respect to evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted as the 
date of an informal claim when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  See also Hazen v. Gober, 10 Vet. 
App. 511, 520 (1997).

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless 
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying an rating 
collaterally estops a claimant from relitigating that same 
issue based on same evidence in a subsequent proceeding to 
determine the effective date for a subsequently-granted 
increase, it does not preclude the assignment of an effective 
date earlier than the prior decision based upon consideration 
of a combination of new evidence and evidence previously 
considered at the time of the prior unappealed decision.  
Hazen, 10 Vet. App. at 520-22.

Analysis

The veteran seeks an earlier effective date of the assignment 
of 50 percent disability rating.  The veteran argues that he 
is entitled to a 50 percent disability evaluation from March 
1988.  He explained that he has consistently experienced the 
same problems with his disability, since his surgery in 
November 1987.  

In May 1998, the Board assigned September 20, 1989, as the 
effective date for a 10 percent disability evaluation; and 
August 9, 1990, as the effective date for a 30 percent.  This 
decision is final and resolved the pending claim.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

In this case, the evidence shows, and the veteran does not 
dispute, that his claim for an increased rating for his 
bilateral claw toe deformity disability was received by VA on 
July 20, 1998.  Again, there is no indication of record, nor 
does the veteran contend, that he had an unadjudicated formal 
or informal pending claim for an increased rating prior to 
that time.  See also 38 C.F.R. § 3.157(b).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. 
Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

The veteran's service-connected bilateral claw toe deformity 
disability is rated under Diagnostic Code 5278 for claw foot 
(pes cavus).  Diagnostic Code 5278 provides for a maximum 50 
percent disability rating when there is bilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic 
Code 5278 (2004).

In September 2004, the RO held that a 50 percent disability 
evaluation was warranted effective June 29, 1998.  Dr. 
Graham's June 29, 1998, treatment report revealed 
postoperative scarring and neuromatous changes to the 
veteran's feet and increased pain.  The veteran was tender 
about the metatarsals, had swelling, and required elevation 
of the feet and anti-inflammatory medications.  Based on the 
aforementioned new medical evidence of record the RO held 
that veteran's disability had increased in severity such as 
to warrant a 50 percent evaluation from the date of the 
treatment.  It was not factually ascertainable until Dr. 
Graham's June 29, 1998, report that the veteran's bilateral 
claw foot deformity warranted a 50 percent disability 
evaluation.

The Board acknowledges the veteran's and Dr. Graham's 
statements that his disability has been present since his 
surgery.  Although the surgery did result in his current 
disability, the veteran's symptomatology worsened over the 
years, such as to warrant a 50 percent disability rating, 
effective as of June 29, 1998.  

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that it was not factually 
ascertainable that an increase in the severity of the 
veteran's bilateral claw toe deformity disability occurred 
prior to the June 29, 1998, treatment report.  Thus, an 
effective date earlier than June 29, 1998, for the assignment 
of a 50 percent evaluation for service-connected bilateral 
claw toe deformity is not warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date earlier than June 29, 1998, 
for the 50 percent evaluation assigned to the service-
connected claw toe deformity, bilateral, postoperative, is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


